Citation Nr: 0637622	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to a compensable rating for service-connected 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
disabilities of both knees and the low back.  In addition, 
this decision confirmed and continued the noncompensable 
(zero percent) rating for the veteran's service-connected 
hepatitis residuals.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2004.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

This case was previously before the Board in December 2004, 
at which time it was remanded for additional evidentiary 
development.  As an initial matter, the Board finds that the 
remand directives have been completed to the extent permitted 
by the cooperation of the veteran.  Moreover, the veteran's 
accredited representative indicated in a September 2006 
statement that compliance with the Board's remand order had 
been verified.  Accordingly, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

As an additional matter, it is noted that in December 2004 
the Board also denied the veteran's claim of entitlement to 
service connection for heart disease, claimed as secondary to 
the service-connected residuals of hepatitis.  Nothing in the 
record reflects that the veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Therefore, that decision is final, and is no longer 
on appeal before the Board.  See 38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.


FINDINGS OF FACT

1.  All reasonable development and notification has been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current right knee 
disorder is causally related to active service.

3.  The veteran's October 1967 enlistment examination noted 
Osgood-Schlatter's disease of the left knee at the time of 
his entry into service.

4.  The record does not reflect that the veteran's Osgood-
Schlatter's disease of the left knee increased in severity 
during his period of active duty, or that it was otherwise 
aggravated therein.

5.  The medical and other evidence of record does not reflect 
that the veteran's current low back disorder is causally 
related to active service.

6.  The veteran failed to report for a VA medical examination 
scheduled for the purpose of evaluating his service-connected 
hepatitis residuals, and no good cause has been shown for his 
failure to appear.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
right knee disorder, left knee disorder, and/or low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2006).

2.  Inasmuch as the veteran failed to report for his 
scheduled VA medical examination, his claim for a compensable 
rating for his service-connected hepatitis residuals must be 
denied.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.326, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by correspondence dated 
in November 2001, which is clearly prior to the August 2002 
rating decision that is the subject of this appeal.  He was 
also sent correspondence in July 2002 which detailed the 
evidence the RO had obtained in conjunction with his case, 
and which medical professional had not provided medical 
records.  Moreover, the record indicates he received 
additional notification regarding this case by correspondence 
dated in February 2005, April 2005, and July 2006.

Taken together, the correspondence dated in November 2001, 
February 2005, and April 2005 summarized the criteria for 
establishing service connection for a claimed disability, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, notice was 
given via the correspondence dated in July 2006.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claims, to 
include at the October 2004 hearing.  All available service 
medical records, as well as VA and private medical records 
pertinent to the years after service, are in the claims file.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  The record also reflects that he was accorded 
VA medical examinations with respect to his knees and low 
back in April 2002 and July 2005.  In addition, the record 
reflects that he was scheduled for a VA medical examination 
to evaluate the severity of his service-connected hepatitis 
residuals, but he failed to appear.  Moreover, he was sent 
correspondence in August 2005 which noted his failure to 
appear, as well as the consequences of this failure under 
38 C.F.R. § 3.655.  The correspondence also requested that he 
respond in 60 days if he wanted to be rescheduled for the 
examination.  No response to this correspondence appears to 
be of record, and no good cause has otherwise been shown for 
his failure to report.  Consequently, the Board concludes 
that the duty to assist has been satisfied to the extent 
permitted by the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).




A.  Right Knee

The veteran essentially contends that his current right knee 
disorder is due to an injury he sustained while on active 
duty.  He testified at his October 2004 hearing that he did 
not follow up on the in-service injury to his right knee 
until five or six years later, at which time he ended up 
having the right knee surgery.


Analysis.  Initially, the Board observes that the veteran's 
service medical records confirm that he was treated for a 
right knee injury in August 1968, which was diagnosed as a 
mild soft tissue injury.  X-rays taken at that time were 
negative of osseous pathology.  Further, his lower 
extremities were clinically evaluated as normal on his June 
1970 separation examination.

Post-service medical records confirm that the veteran 
underwent an arthrotomy of the right knee with medial 
meniscectomy in February 1977.  The pre-operative diagnosis 
was internal derangement of the right knee.  The post-
operative diagnosis was that of incomplete bucket handle tear 
medial meniscus, right knee, and old partial rupture of 
anterior cruciate ligament with antero-medial rotary 
instability.  In addition, various post-service treatment 
records refer generally to two right knee operations "back in 
the 70's."  

The veteran underwent a VA joints examination in April 2002 
regarding his right knee, at which the examiner noted that 
the claims folder had been reviewed.  However, it is noted 
that the examiner referred to "surgery on the knee in 1972," 
and it is not clear from the record if the veteran had any 
other right knee surgeries prior to the documented surgery in 
February 1977.  Diagnosis following examination was residual 
post-operative injury right knee, with instability.  
Moreover, the examiner opined that the veteran's current knee 
disability was related to his right knee surgery in 1972 with 
the cartilage out and ligament injuries.  The examiner 
indicated that the etiology of that problem could not be 
determined, and that the documented injury in 1968 appeared 
only to be a strain.

Due to the April 2002 VA examiner's reference to knee surgery 
in "1972," the Board remanded the case in December 2004 to 
determine whether there were any records of such a surgery, 
and to accord the veteran a new VA examination.

Following the Board's remand, the February and April 2005 
correspondence sent to the veteran requested that he identify 
additional relevant medical records, as well as complete any 
necessary release.  However, no response to this request 
appears to be of record.

The veteran did undergo a new VA medical examination of his 
knees in July 2005, at which he was diagnosed, in part, with 
postop cartilage-ligament injury to the right knee.  
Moreover, the examiner opined that any relationship of the 
veteran's current symptomatology and subsequent surgery to 
the right knee to any right knee injury in the service was 
speculative, as the injury was over 35 years ago.

The Board acknowledges that the July 2005 VA examiner noted 
that the claims folder was not available at the time of the 
examination.  However, in a subsequent February 2006 
addendum, the examiner noted that he had reviewed the claims 
folder, and that there was no change in his July 2005 VA 
examination report.

In summary, two separate VA examiners opined, following both 
an examination of the veteran and review of his claims 
folder, that his current right knee disorder was not causally 
related to active service, to include his August 1968 injury 
therein.  No competent medical opinion is of record which 
refutes the findings of the VA examiners, or which otherwise 
relates the current disability to service.  Therefore, the 
preponderance of the evidence is against the claim, and it 
must be denied.

B.  Left Knee

The veteran contends that he is entitled to service 
connection for a left knee disorder.  He maintains that he 
was constantly lifting heavy objects and carrying them 
around, working on vehicles, engines, heavy steel wheels, 
etc.  Further, he asserts that he was treated for his back 
and knee problems by the medic, who would just give him 
aspirin and tell him to "tough it out."  In addition, he 
testified at the October 2004 hearing that he believed that 
his claimed left knee disorder was essentially due to the 
additional strain from overuse of his left knee, to 
compensate for his right knee injury.


Analysis.  Initially, the Board observes that the veteran's 
October 1967 enlistment examination found his lower 
extremities to be abnormal due to Osgood-Schlatter's disease 
of the left knee.  Thus, the veteran had a pre-existing left 
knee disorder that was noted at the time of his entry into 
active service.  See 38 U.S.C.A. § 1111 (Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.).

The Board notes that if a veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether the disability underwent an increase in 
severity during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(b).  

In this case, a thorough review of the veteran's service 
medical records does not reflect that he was treated for any 
left knee problems during his active service.  Moreover, his 
lower extremities were clinically evaluated as normal at the 
time of his June 1970 separation examination.  As such, the 
record does not reflect that the disability underwent an 
increase in severity during service.  Thus, aggravation of 
the left knee is not presumed in this case.

The Board further notes that the post-service medical records 
do not appear to contain any entries documenting treatment 
for the left knee.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000) (In determining whether a pre-existing condition 
was aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service.)  

Finally, while the July 2005 VA examiner diagnosed Osgood-
Schlatter's disease of the left knee, he opined that it was 
not likely that the condition was related to service, but 
rather a natural occurring phenomenon.

In summary, the veteran's pre-existing Osgood-Schlatter's 
disease of the left knee was noted at the time of his 
enlistment into active service, the service medical records 
do not indicate the condition increased in severity during 
this period, there is no evidence of post-service treatment 
for the left knee, and the July 2005 VA examination indicates 
that the current condition is not related to service.  Based 
upon the foregoing, the record clearly reflects that the pre-
existing left knee disorder as not aggravated by active 
service.  

There being no other left knee disorder diagnosed in the 
competent medical records, the Board concludes that service 
connection is not warranted on the basis of being directly 
related to service.  

The Board notes that the veteran contended at his October 
2004 hearing that his left knee was caused and/or aggravated 
by his right knee disorder.  Moreover, 38 C.F.R. § 3.310 
provides that service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  However, for the 
reasons detailed above, the Board concluded that service 
connection was not warranted for a right knee disorder.  
Consequently, service connection cannot be established as a 
matter of law for the left knee disorder on the basis of 
secondary service connection.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

C.  Low Back

As stated above, the veteran has contended that he was 
constantly lifting heavy objects and carrying them around, 
working on vehicles, engines, heavy steel wheels, etc; and 
that he was treated for his back and knee problems by the 
medic, who would just give him aspirin and tell him to "tough 
it out."  Moreover, he testified at the October 2004 hearing 
that he injured his back at the same time he injured his 
right knee, in Vietnam.


Analysis.  Initially, the Board notes that on an October 1967 
Report of Medical History, which was completed concurrent 
with his enlistment examination, the veteran indicated that 
he had experienced recurrent back pain, which was described 
in the Physician's Comments sections as an occasional ache.  
However, history provided by the veteran of the pre-service 
existence of a condition recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition, although it will be considered 
together with all other material evidence in determinations 
as to inception.  38 C.F.R. §§ 3.304(b)(1).  In this case, 
the veteran's spine was clinically evaluated as normal on the 
enlistment examination itself.  Further, there is no 
competent medical evidence which otherwise supports a finding 
of a pre-existing low back disorder.  

In view of the foregoing, the Board must conclude that a pre-
existing back disorder was not noted at the time of the 
veteran's entry into active service, nor the record otherwise 
support such a finding.  Consequently, the presumption of 
soundness has not been refuted, and the Board must determine 
whether the veteran's current low back disorder was incurred 
during active service.

In this case, a thorough review of the service medical 
records does not reflect that the veteran was treated for 
complaints of back pain during service.  Further, his spine 
continued to be evaluated as normal at the time of his June 
1970 separation examination.  

Moreover, the first competent medical evidence of a low back 
disorder appears to be a private examination reported dated 
in February 2001, at which time the veteran reported ongoing 
problems for the past 6 weeks, but he had had back pain in 
the past that had come and gone every 3 or 4 years.  The 
impression was that of herniated disc at L5-S1 on the right.  
In addition, an April 2002 private memorandum noted that a 
post-service magnetic resonance imaging (MRI) revealed 
evidence of disc herniation at L5/S1 intervertebral space.  
The examiner's clinical impression was consistent with right 
S1 radiculopathy, lumbar strain, thoracic strain and 
bilateral sacroiliitis.  Nevertheless, the lack of any 
competent medical findings of a current low back disorder for 
many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson, supra.

The Board further notes that no competent medical evidence is 
of record which relates the veteran's current low back 
disorder to his period of active duty.  In fact, the July 
2005 VA examiner, who diagnosed postop laminectomy for lumbar 
disc disease, opined that it was not likely that the 
veteran's current back surgery was related to a strain in 
service but was more likely a natural occurring separate 
problem.  As noted above, the examiner did not have the 
veteran's claims folder at the time of the examination 
itself, but stated in a subsequent February 2006 addendum 
that he had since reviewed the claims folder and no change 
was warranted in the July 2005 examination report.

In summary, there is no competent medical evidence of a low 
back disorder until many years after service, and the only 
competent medical opinion to address the etiology of the 
current disability is against a finding that it is causally 
related to active service.  Consequently, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied.

II.  Increased Rating -- Hepatitis

Service connection was initially granted for residuals of 
hepatitis by a January 1971 rating decision, evaluated as 
noncompensable.  In December 2004, the Board remanded the 
veteran's current increased rating claim for a VA examination 
to determine the current nature, extent, and severity of his 
service-connected hepatitis.

The record reflects that the veteran was subsequently 
scheduled for a VA medical examination to evaluate his 
service-connected hepatitis residuals, but he failed to 
report for that examination.

Under 38 C.F.R. § 3.326(a) individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  Further, the provisions of 38 C.F.R. § 
3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase (as 
is the case here), the regulation mandates that the claim 
shall be denied.

Here, no good cause has been alleged for the veteran's 
failure to report for his scheduled VA medical examination 
for his hepatitis.  In fact, the veteran's accredited 
representative noted his failure to report for the scheduled 
examination in statements dated in December 2005 and 
September 2006, but did not contend that there was any good 
cause for this failure to appear.  Moreover, as discussed 
above, correspondence was sent to the veteran in August 2005 
which noted his failure to appear, the consequences of this 
failure under 38 C.F.R. § 3.655, and requested that he 
respond in 60 days if he wanted to be rescheduled for the 
examination.  However, no response to this correspondence 
appears to be of record.

In short, the record reflects that the veteran failed to 
report for the VA medical examination scheduled in 
conjunction with his current increased rating claim, and no 
good cause has been shown or alleged for this failure to 
report, despite multiple opportunities in which to do so.  
Accordingly, pursuant to 38 C.F.R. § 3.655, the veteran's 
claim for a compensable rating for his service-connected 
hepatitis residuals must be denied as a matter of law.  See 
Sabonis, supra.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Inasmuch as the veteran failed to report for his scheduled VA 
medical examination, his claim for a compensable rating for 
his service-connected hepatitis residuals must be denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


